Case 2:19-cv-08100-CCC-JBC Document 34 Filed 10/05/20 Page 1 of 2 PageID: 622




WILLIAM F KAETZ
437 Abbott Road
Paramus NJ 07652
201-753-1063
Plaintiff

                                                    UNITED STATES DISTRICT COURT
WILLIAM F KAETZ                                     DISTRICT OF NEW JERSEY
Plaintiff
                                                    Case No.: 2:19-cv-08100-CCC-JBC
vs.
                                                    EMERGENT MOTION TO EXPEDITE
THE UNITED STATES et al                             THE CASE

                                                    Assigned to:
                                                    Judge Claire C. Cecchi

                                                    Referred to:
                                                    M istrate Jud e James B. Clark

       PLEASE TAKE NOTICE that on October 3, 2020, The Plaintiff William Kaetz, pro se,

moves before the United States District Court for the District of New Jersey, for an Order to

REOPEN AND EXPEDITE THE CASE because THE CASE IS OF NATIONAL IMPORTANCE

AND OF NATIONAL SECURITY and there is a national presidential vote coming up, this case

must be opened, and our republic form of government must be protected, this case is to get rid of

all types of Totalitarianism in our government and enforce U.S. Const. Article 4 Section 4, AND

REMOVE Judge Claire C. Cecchi from the bench, there is a motion for her recusal, she is a

Communist Socialist Traitor to the United States and abuses her office and violates her oath of

office, a criminal offense, an Obama plant to undermine ~e Constitution and destro




                                                                             WIL I     FKAETZ
                                                                                   7 Abbott Road
                                                                               Paramus NJ 07652
                                                                                    2017531063
                                                                                        Plaintiff


                                           Page 1 of 2
Case 2:19-cv-08100-CCC-JBC Document 34 Filed 10/05/20 Page 2 of 2 PageID: 623




WILLIAM F KAETZ
437 Abbott Road
Paramus NJ 07652
201-753-1063
Plaintiff

                                                     UNITED STATES DISTRICT COURT
WILLIAM F KAETZ                                      DISTRICT OF NEW JERSEY
Plaintiff
                                                     Case No.: 2:19-cv-08100-CCC-JBC
vs.
                                                     CIVIL ACTION ORDER
THE UNITED STATES etal
                                                     Assigned to:
                                                     Judge Claire C. Cecchi

                                                     Referred to:
                                                     Magistrate Judge James B. Clark


This matter having been brought before the Court on Motion to Expedite the Case from the

plaintiff for an Order to Expedite the Case, and the Court having considered the matter and for

good cause appearing,

It is on this _ _ _ _day of _ _ _ _ _ _., 20_ __, ORDERED as follows:

The motion to Expedite this Case is GRANTED because Plaintiff has complied with the court

order of June 29, 2020 and the moved to open the case as to which is now GRANTED, the

defendants are to be electronically served by the court and they have 20 days to answer plaintiff's

complaint. Judge Claire C. Cecchi is hereby removed from this case and from the bench.

 ORDER DATED: _ _ _ _ _ _ __



                                          By:
                                                -----------------
                                                                      United States District Judge
                                                                           District of New Jersey


                                            Page 2 of 2
